Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/13/2020 has been entered.
Response to Amendment
The amendments filed on 4/13/2020 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding Claim 17, it appear the limitation of “the first bonding layer” should be “the first contact element bonding layer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 10, the limitation of “a first adhesion layer of a first metal disposed directly onto the first and second surfaces” is unclear. It is unclear how a single adhesion layer is directly on the first and second surfaces. In figure 4, there appears to be two adhesion layers, one which is directly contacting the first surface and another one that is directly contacting the second surface.
Claims 11-17 are also rejected since the claims depend on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Pub No. 2013/0152990) in view of Reifenberg (US Pub No. 2014/0360546) and Itoh (US Pat No. 5519237)
	Regarding Claim 10, Lai et al. teaches a thermoelectric device [Fig. 3, 0018], comprising:
-    a number of N thermoelectric elements of semiconducting thermoelectric conversion material doped to n-type conductivity and a number of N thermoelectric elements of semiconducting thermoelectric conversion material doped to p-type conductivity [0026], where N is an integer of at least 1
-    a number of 2N+1 electric contact elements comprising a first contact element bonding layer of a metal A [30b, Fig. 3, 0013] and a second contact element bonding layer of a metal B [40b, Fig. 3, 0013], and
-    the N thermoelectric elements of n-type conductivity and the N thermoelectric elements of p-type conductivity are electrically connected in series by the 2N+1 electric contact elements [Fig. 3, 0018],
each of the N thermoelectric elements of n-type conductivity and the N thermoelectric elements of p-type conductivity have on their first and second surface [Fig. 13, 0018, 0026]:
the melting point of the metal A is higher than the metal B and the metal B is chemically reactive towards the metal A at their common interface when subject to heating above the melting point of the metal B [The metal A and B are the same as those disclosed by applicant in specification page  12 para. 5-15]
 Lai et al. is silent on a first substrate in thermal contact with a heat reservoir and second substrate in thermal contact with a heat sink, wherein:  

i)    a first adhesion layer of a first metal deposited directly onto the first and second surfaces,
ii)    a diffusion barrier layer of a non-metallic compound of a second metal deposited directly onto the first adhesion layer on the first and second surfaces,
iii)    a second adhesion layer of a third metal deposited directly onto the diffusion barrier layer of the non-metallic compound of the second metal on the first and second surfaces,
iv)    a first thermoelectric element bonding layer of a metal A deposited directly onto the second adhesion layer on the first and second surfaces, and
v)    a second thermoelectric element bonding layer of a metal B deposited directly onto the first thermoelectric element bonding layer of metal A on the first and second surfaces,
	wherein the non-metallic compound of the second metal is either a nitride or an oxide of the second metal
	Reifenberg et al. teaches a heat reservoir and heat sink for a thermoelectric device [see 26 and 27, Fig. 2A, 0066-0067].
	Since Lai et al. teaches the use of a thermoelectric device, it would have been obvious to one of ordinary skill the art before the filing of the invention to provide the heat reservoir and heat sink of Reifenberg et al. on the device of Lai et al. in order for the device of Lai et al. to operate as it is merely the selection of a known  heat and cooling source for thermoelectric devices for creating a temperature differential or gradient [0067] recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

	Itoh et al. teaches a diffusion barrier layer made of Ti/TiN/Ti to prevent diffusion from an electrode [C10 ln 43-55]
	Since Lai et al. teaches 20a and 20b as a barrier layer and can be any appropriate material capable of preventing diffusion [0013-0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the material of 20a and 20b of Lai et al. with the Ti/TiN/Ti diffusion barrier of Itoh et al. in order to prevent diffusion from the electrodes [C10 ln 43-55]
	In addition, the combination would have been merely the selection of a known barrier layers in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Lai et al. teaches 
i)    a first adhesion layer of a first metal [Itoh: Ti] deposited directly onto the first and second surfaces [Lai: Fig. 3, See area of 20a and 20b],
ii)    a diffusion barrier layer of a non-metallic compound of a second metal deposited directly onto the first adhesion layer on the first and second surfaces [Itoh: TiN],
iii)    a second adhesion layer of a third metal deposited directly onto the diffusion barrier layer of the non-metallic compound of the second metal on the first and second surfaces [Itoh: other Ti in Ti/TiN/Ti)],
iv)   a  first thermoelectric element bonding layer of a metal A  [30a, Fig. 3, 0013] deposited directly onto the second adhesion layer on the first and second surfaces, and

	wherein the non-metallic compound of the second metal is either a nitride or an oxide of the second metal [TiN, see rejection above]
Modified Lai et al. teaches the formation of the of the thermoelectric module through the method of solid liquid interdiffusion bonding [0007-0008]
The limitation of “the thermoelectric elements are bonded to the electric contact elements by solid liquid interdiffusion bonds” and the limitation of “the solid liquid interdiffusion bonds are formed by laying the second bonding layer of metal B of the thermoelectric elements and the electric contact elements, respectively, facing and contacting each other followed by an annealing which causes metal B of the second bonding layers of the thermoelectric elements and the electric contact elements to melt and reacting with metal A of the first bonding layers of the thermoelectric elements and the electric contact elements.” is considered a product by process.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Regarding Claim 11, within the combination above, modified Lai et al. teaches wherein the semiconducting thermoelectric conversion material is a filled or non-filled CoSb3-based skutterudite [0012]
	Regarding Claim 12, within the combination above, modified Lai et al. teaches wherein the first metal of the first adhesion layer and the third metal of the second adhesion layer is of a same elementary metal, and the non-metallic compound of the second metal of the diffusion barrier layer is a nitride or an oxide of the same elementary metal as the first and the third metal [see rejection of claim 10]
	Regarding Claim 13, within the combination above, modified Lai et al. teaches wherein the elementary metal is one of Ti, and the non-metallic compound of the second metal of the diffusion barrier layer is a nitride or an oxide of one of Ti [See rejection of claim 10]
	Regarding Claim 14, within the combination above, modified Lai et al. teaches wherein the metal A of the first bonding layers of the thermoelectric elements and the electric contact elements is one of the following elementary metals Cu, and the metal B of the second a bonding layer of the thermoelectric elements and the electric contact elements is one of the following elementary metals; Sn [See rejection of claim 10]
	Regarding Claim 15, within the combination above, modified Lai et al. teaches wherein the first and second metal is Ti of at least 99.5 weight% purity, the non-metallic compound of the second metal of the diffusion barrier layer is TiN, the metal A of the first bonding layer of the thermoelectric elements and the electric contact elements is Ni and the metal B of the second bonding layer of the thermoelectric elements and the electric contact elements is Sn [0013-0014]
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Pub No. 2013/0152990) in view of Reifenberg (US Pub No. 2014/0360546) and Itoh (US Pat No. 5519237) as applied above in addressing claim 10, in further view of Uemura (US Pub No. 2008/0210955)	Regarding Claim 16, within the combination above, modified Lai et al. is silent on the thickness of the first and second adhesion layer, and diffusion barrier layer.
	Uemura et al. teaches a Ti/TiN/Ti multilayer film used as a diffusion layer with the thickness of 30nm/200nm/100nm for each single layer respectively [0051].
	Since modified Lai teaches a barrier layer made of Ti/TiN/Ti, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the thickness of the Ti/TiN/Ti of Uemura et al. with the barrier layer made of Ti/TiN/Ti  by modified Lai et al. as it is merely the selection of known thicknesses for Ti/TiN/Ti multilayers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Within the combination above, modified Lai et al. teaches al. teaches a Ti/TiN/Ti layer with thickness of 30nm/200nm/100nm for each single layer respectively [0051] within the claimed 20 nm to 2 um, 50 to 5000 nm, and 20 nm to 1000 nm respectively.
-   Lai et al. teaches the thickness of the first thermoelectric element bonding layer of metal A of 2 um to 10 um overlapping the ranges of from 1 um to 1 cm [0013-0014]
- Lai et al. teaches   the thickness of the second thermoelectric element bonding layer of metal B of 1 um to 10 um overlapping the ranges; from 300 nm to 0.75 cm [0013-0014]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Pub No. 2013/0152990) in view of Reifenberg (US Pub No. 2014/0360546) and Itoh (US Pat No. 5519237) as applied above in addressing claim 10, in further view of Lin (US Pub No. 2015/0303159)
	Regarding Claim 17, within the combination above, modified Lai et al. silent on wherein the thermoelectric device further comprises a 10 to 50 nm thick layer of Au deposited directly onto at least one layer selected form the groups consisting of  the first adhesion layer, the second adhesion layer, and the first bonding layer, 
	Lin et al. teaches the use of a gold layer with a thickness of 0.05 um to 3 um to prevent oxidation of a diffusion barrier layer [0096].
	Since Lai et al. teaches 20a and 20b as a barrier layer [0013-0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the gold layer of Lin et al. on the barrier layer of modified Lin et al. in order to prevention oxidation of the barrier layer [0096].
	Within the combination above, modified Lai et al. teaches an Au layer of 0.05 um to 3 um overlapping the claimed 10 to 50 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726